Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 3, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
*775Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment with a department store without good cause. The record establishes that following claimant’s return from maternity leave, the employer made several efforts to accommodate claimant’s request that she work 11:00 a.m. to 4:00 p.m. in order to coordinate with the hours her mother provided childcare. Although the employer twice offered her permanent part-time employment, claimant declined the offers because the positions required that she stay at work until 6:15 p.m. one night a week. Inasmuch as claimant failed to make any effort to secure childcare for the extra hours, we find no reason to disturb the Board’s decision (see Matter of Gurtenboim [Commissioner of Labor], 306 AD2d 734 [2003]; Matter of Vitale [Commissioner of Labor], 263 AD2d 758 [1999]).
Mercure, J.E, Crew III, Spain, Carpinello and Lahtinen, JJ, concur. Ordered that the decision is affirmed, without costs.